Title: From Thomas Jefferson to John Barnes, 5 May 1801
From: Jefferson, Thomas
To: Barnes, John


               
                  Dear Sir
                  Washington May 5. 1801.
               
               
                  
                     On examination of our accounts I observe the
                        amount
                     [D]
                  
                  
                     of your debet
                     [2276.685]
                  
                  
                     2000. D. for March and 2000. D. for April
                     
                  
                  
                     supposed receivable yesterday
                     
                         4000.   
                     
                  
                  
                     leaves a balance for the use of the present month of
                     [1723.295]
                  
               
               
               I will therefore ask the favor of you to make arrangemts. for the following sums:
               
                  
                     for
                     Colo. Thos. Newton Norfolk by draught on the
                  
                  
                     Collector if possible
                     350.125
                  
                  
                     Colo. John Hoomes
                     300.   
                  
                  
                     Mr. Rembrandt Peale to be pd in Philadelphia
                     30.   
                  
                  
                     to mr Rapin cash on account
                     200.   
                  
                  
                     to myself in bank bills (of 5. & [10.] D.)
                     
                         30.   
                     
                  
                  
                     
                     910.125
                  
               
               I did expect Colo. Hoomes would have written to you where & in what form [he] would chuse to recieve his money, & if he has not, I am at a loss what [to advise]. I will inclose Colo. Newton’s draught in a letter of my own. accept assurances of my affectionate esteem & attachment.
               
                  
                     Th: Jefferson
                  
               
            